FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                                      TENTH CIRCUIT                              August 21, 2015

                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                              No. 15-6097
                                                              (W.D. Oklahoma)
 STEVEN DEWAYNE JENKINS,
                                                      (D.C. Nos. 5:14-CV-01087-HE and
        Defendant - Appellant.                              5:12-CR-00118-HE-1)




             ORDER DENYING CERTIFICATE OF APPEALABILITY


Before, HARTZ, TYMKOVICH, and MORITZ, Circuit Judges.



       Defendant Steven Jenkins seeks a certificate of appealability (COA) to appeal the

denial of his motion for relief under 28 U.S.C. § 2255 by the United States District Court

for the Western District of Oklahoma. See 28 U.S.C. § 2253(c)(1)(B) (requiring COA to

appeal denial of motion under § 2255). He is entitled to a COA only if he “has made a

substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2).

       In district court Defendant raised four grounds for relief: ineffective assistance of

trial counsel in the investigation of this case, a conflict of interest of his trial counsel,

ineffective assistance of trial counsel at sentencing, and ineffective assistance of appellate

counsel for failing to raise the three prior claims of ineffective trial counsel. He later
added an additional claim in anticipation of a decision by the United States Supreme

Court in Johnson v. United States, 135 S. Ct. 2551 (2015).

       In this court Defendant raises only his claim based on Johnson. But Johnson is

irrelevant to his prosecution and sentence. Johnson held that the residual clause of the

Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(2)(B)(ii), is unconstitutionally

vague. See Johnson 135 S. Ct. at 2563. True, Defendant was sentenced under the

ACCA. But the sentence imposed on Defendant was not based on the voided residual

clause. Rather, his ACCA enhancement was under 18 U.S.C. § 924(e)(2)(A). See United

States v. Jenkins, 535 F. App’x 720, 721 (10th Cir. 2013) (sentence enhancement based

on prior convictions for various drug offenses).

       It is obvious that Johnson can provide no relief to Defendant. We DENY his

request for a COA and dismiss the appeal. We GRANT his request to proceed in forma

pauperis.

                                          ENTERED FOR THE COURT


                                          Harris L Hartz
                                          Circuit Judge




                                             2